PER CURIAM:
The claimant was operating her 1982 Subaru on Route 7/19, Monongalia Boulevard, Monongalia County, when her vehicle struck two rocks. Cost of repair to the vehicle amounted to $257.46. The rocks had rolled from a hill over a retaining wall onto the highway. The incident occurred on May 19, 1987, at approximately 5:00 a.m. The claimant was driving to her place of employment at Internal Medicine Associates in Morgantown. She testified that she was travelling at between 40 and 45 mph. She stated that she had observed rocks on the shoulder of the road on previous occasions, but not on the highway itself. She travelled this route on a daily basis.
*105William L. Fieldhouse, County Maintenance Superintendent for Monongalia County, testified that he was familiar with the hillside in the area of the roadway in question. He described the roadway as being a four-lane highway with very wide berms. He stated that the hillside is a very steep slope along the edge of the road; it is not a benched cliff. The witness mentioned that the back side of this particular retaining wall is checked regularly. Prior to the claimant's accident, he had not been advised of any complaints of rocks in the roadway itself.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its roadways. The unexplained falling of a rock or boulder onto a highway, without a positive showing that respondent knew or should have anticipated damage to property is insufficient to justify an award. Hammond vs. Dept. of Highways, 11 Ct.Cl. 234 (1977). William L. Fieldhouse, County Maintenance Superintendent for Monongalia County, with respondent, testified that there had been no complaints of rock in the roadway immediately prior to claimant's action. The Court concludes that claimant has not shown any negligence on the part of respondent to justify an award in this claim.
Claim disallowed.